Exhibit 10.23

LOGO [g60627ex10_23logo.jpg]

March 1, 2007

Mr. Edmund DiSanto

56 High Ridge Road

West Hartford, CT 06117

Dear Ed:

I am pleased to confirm our offer to you to join American Tower Corporation
(“American Tower” or the “Company”) in the position of Executive Vice President,
Chief Administrative Officer and General Counsel effective April 1, 2007. In
this position you will report directly to me as part of the executive management
team and be based in our corporate office in Boston, MA. Below you will find a
summary of this offer.

Cash Compensation

Effective upon your date of hire, your annualized base salary will be not less
than three hundred fifty thousand dollars ($350,000.00) and your target cash
bonus will be two hundred ten thousand dollars ($210,000.00), 60% of your base
salary. Thereafter, future salary increments and bonus targets will be as
recommended by me and approved by the Compensation Committee of the Company’s
Board of Directors.

Long-Term Equity Incentive

In consideration of your acceptance of this offer, you will be recommended to
receive a stock option grant to purchase 200,000 shares of the Company’s Class A
common stock, subject to approval by the Compensation Committee, to be effective
the first day of the month following the Compensation Committee’s first
regularly scheduled meeting subsequent to your date of hire. Future grants of
equity-based incentives will be as recommended by me for review and approval by
the Compensation Committee. Each grant will be subject to the terms and
conditions of the option agreement and other plan documents relating to American
Tower’s stock option plans or equity based plans under which you will be
eligible to be a participant and pursuant to which future grants will be made.
Copies of plan documents will be provided to you after the initial grant has
been approved.

Benefits

American Tower offers a comprehensive benefits package. As d benefit eligible
employee, if you intend to participate in either the Medical, Dental or
Reimbursement Plans you must complete and return the appropriate enrollment
forms within the first 30 days of employment If you do not return enrollment
forms within 30 days from your date of hire your next opportunity to enroll in
these plans will be during annual open enrollment You will also be



--------------------------------------------------------------------------------

eligible to participate in the Company’s 401(k) program, group term life, and
other employee benefit programs, including American Tower’s Flexible Time Off
Policy (Flextime), which covers vacation, sick time and other paid time off. You
will be eligible for 200 hours of Flextime per year of employment, which will
accrue on a per pay period basis consistent with the policy.

Participation in all benefit programs must be in accordance with the terms of
each plan and/or program. Included is a highlight brochure of these benefits.

Perquisites and Benefits

You will also be eligible for all executive benefits to the same extent as other
similarly situated executives, including a $1,000 per month automobile allowance
and reimbursement of your annual insurance premium for one automobile. You will
also be eligible for parking in our building.

Relocation and Temporary Living Expenses

In order to facilitate a smooth transition to your new role, the Company also
agrees to reimburse customary moving expenses incurred during your relocation up
to $100,000, including brokerage fees, appraisals, inspections, legal, tax or
accounting fees that may be associated with a sale of an old or purchase of a
new residence, the move, mortgage fees and other closing and related costs.
These expenses will be reimbursed through payroll upon receipt of evidence of
expenses incurred. In addition, the Company will provide an income tax gross up
to the actual expenses incurred. You will be eligible for these reimbursements
for a period up to 24 months after your hire date. In addition, you will be
eligible for the reimbursement of reasonable commuting expenses and a temporary
living allowance of up to $2,000 per month for up to 12 months from your hire
date.

Severance

If your employment with the Company is at any time terminated other than for
Cause, or if you decide to leave the Company for Good Reason, you will receive
severance benefits in accordance with those then available to similarly situated
Executive Vice Presidents, in addition to amounts earned but not yet paid, and
business expenses incurred but not yet reimbursed, including the following
severance benefits:

 

  a. Bi-weekly payment of then-current salary prior to any reduction, if any,
for 18 months after the date of termination and a pro-rated target cash bonus
for the year of termination. If you are a “specified employee” as defined in,
and pursuant to, Prop. Reg. § 1.409A-1(i) or any successor provision, on the
date of the termination of your employment with ATC, then, notwithstanding any
other provision contained within this letter, no payment will be made to you
during the period lasting six (6) months from the date of such termination of
employment unless ATC determines that there is no reasonable basis for believing
that making such payment would cause you to suffer any adverse tax consequences
pursuant to Section 409A. If any payment to you is delayed pursuant to the
provisions of this paragraph, such delayed payment will instead be paid on or
about the first regularly scheduled payroll date following the first business
day following the expiration of the six (6) month period referred to within this
paragraph.

 

  b. Company paid medical and dental benefits for 18 months following your
termination which will run concurrent with COBRA coverage.

 



--------------------------------------------------------------------------------

  c. Extension of your rights to exercise stock options following your
termination will also be in accordance with similarly situated Executive Vice
Presidents under the Company's then current employment and severance
arrangements.

“Cause” is defined as willful or gross non-performance of duties or deliberate
actions (including fraud) that reasonably could be expected to materially,
adversely affect the Company, as determined in good faith by the ATC Board of
Directors after notice and a reasonable opportunity to cure has been provided to
you. “Good Reason” is defined as termination by you of your employment at any
time within ninety days after (i) a material reduction in your responsibility
from your current role or a reduced salary unrelated to the Company’s financial
circumstances, (ii) a material or disproportionate reduction compared to other
participants (and relative to your and such participants’ current levels) in
your target cash bonus, long term equity incentives or benefits. (iii) a
material change in the terms of, or termination of, those of this letter or this
severance arrangement, or (iv) an unreasonable relocation of your principal
office of more than fifty miles from our existing corporate office without your
consent.

The aforementioned severance benefits are contingent on reaching a Separation
and Release Agreement between you and the Company that would include customary
and reasonable release, non-compete covenants restricting tile providing of
services to competitors of the Company, confidentiality, non-solicitation and
mutual non-disparagement clauses in effect for a period to be mutually agreed
upon.

Ed, I am thrilled that you will be joining our executive team and that we will
be working together again. Go Red Sox!

 

Best Regards,

/s/ James Taiclet

James Taiclet

Chief Executive Officer

Accepted

/s/ Edmund DiSanto